         Case 6:19-cv-01869-YY           Document 20     Filed 09/15/20     Page 1 of 2




Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreese@comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                           UNITED STATES COURT DISTRICT COURT

                                       DISTRICT OF OREGON
SHAWNA MORLEY, Survivor of
KEVIN M. SQUIRE,
                                                     Civil No. 6:19-cv-01869-YY
                          Plaintiff,
                                                     ORDER FOR ATTORNEY FEES
       vs.                                           PURSUANT TO EAJA
Commissioner of Social Security
Administration,
                  Defendant.
____________________________________

       After considering the Stipulated Motion of the parties submitted herein, Order hereby

grants that Commissioner shall pay the sum of $10,249.10 in attorney fees upon verification that

Plaintiff has no debt to the government which qualifies for offset against the awarded fees,

pursuant to the reasoning in Astrue v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521, 2527 (2010) (EAJA

awards fees subject “to a federal administrative offset if the Litigant has outstanding federal

debts”) for full settlement of all claims for fees under EAJA. Costs for court filing-fees shall be

awarded to Plaintiff attorney in the sum of $400.00 pursuant to 28 U.S.C. §1920.


1 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
         Case 6:19-cv-01869-YY         Document 20       Filed 09/15/20   Page 2 of 2




        If Plaintiff has no outstanding federal debt, payment of $10,249.10 in attorney fees plus

$400.00 reimbursement of Court filing-fees shall be made to Plaintiff’s attorney Drew L.

Johnson, PC and mailed to his office at 1700 Valley River Drive, Eugene, OR 97401. If

Plaintiff has such debt, the check for any remaining funds after offset shall be made out to

Plaintiff and mailed to counsel’s office at the address provided above.
                                               15th 2020
       IT IS SO ORDERED this day of September _____,


                                                                /s/ Youlee Yim You
                                                            ______________________________
                                                            U.S. Magistrate Judge
PRESENTED BY:

By:    /s/ DREW L. JOHNSON
       Drew L. Johnson, OSB #75200
       Of Attorneys for Plaintiff




2 – ORDER FOR ATTORNEY FEES PURSUANT TO EAJA
